ORDER
PER CURIAM.
On consideration of the affidavit of Richard A James, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, and the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, and it appearing that respondent’s affidavit filed with the Court on October 18, 1999, pursuant to D.C. Bar R. XI, § 14(g), failed to meet the requirements of that rule, it is this 23rd day of March, 2000.
ORDERED that the said Richard A. James, is hereby disbarred on consent effective forthwith. It is
FURTHER ORDERED that the reciprocal matter is dismissed as moot, without *924prejudice to Bar Counsel reinstating the reciprocal discipline proceeding should respondent seek reinstatement to the District of Columbia Bar while the Maryland disbarment is still in effect. It is
FURTHER ORDERED that respondent shall within 15 days from the date of this order file a supplemental affidavit with the Court that demonstrates with particularity, and with supporting proof, that respondent has complied with the notification and other requirements of D.C. Bar R. XI, § 14(g), and lists all other state and federal jurisdictions and administrative agencies to which respondent has been admitted to practice. Failure to comply with this order shall delay the date on which the disbarment is deemed to have begun.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§14 and 16, which sets forth certain rights and responsibilities of disbarred attorneys and the effect of failure to comply therewith.